 



EXHIBIT 10.19 EMPLOYMENT AGREEMENT WITH
ALFRED T. MOCKETT

     This EMPLOYMENT AGREEMENT (“the Agreement”) is made effective December 1,
2001, except as specifically provided herein, between American Management
Systems, Incorporated, a corporation formed under the laws of the State of
Delaware with its principal place of business at 4000 and 4050 Legato Road,
Fairfax, VA 22033 (“AMS”), and Alfred T. Mockett, residing at 201 Falcon Ridge
Road, Great Falls, Virginia 22066 (“Mockett”).

     WHEREAS, AMS desires to engage the services of Mockett as Chief Executive
Officer, and Mockett is willing to render such services to AMS in consideration
of the terms and conditions agreed to by the parties; and

     WHEREAS, the Board of Directors of AMS (“the Board”) has approved the
employment of Mockett on the terms and conditions set forth in this Agreement;

     NOW THEREFORE, in consideration of the mutual covenants and promises
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, AMS agrees
to employ Mockett, and Mockett agrees to perform services for AMS as an
employee, commencing on December 1, 2001, upon the terms and conditions set
forth herein.



1.   Term.       The initial term of this Agreement shall end on the third
anniversary of the date on which Mockett commences performing services for AMS
under this Agreement, unless it is terminated earlier as provided herein.
Beginning on that date, and on each anniversary thereafter, unless it is
terminated earlier as provided herein or AMS delivers written notice to Mockett
of its intention not to extend the Agreement on or before the immediately
preceding anniversary date, the term of this Agreement shall automatically be
extended for one additional year. The restrictive covenants in Sections 10 and
11 hereof shall survive the termination of this Agreement.   2.   Title and
Duties.       Mockett shall be employed as Chief Executive Officer of AMS and
shall have such duties, responsibilities, and authorities that are consistent
with his position as Chief Executive Officer. In addition, Mockett shall serve
as a director of the Company and Chairman of the Board of Directors of AMS (the
“Board”). Mockett shall also perform such services consistent with his position
as might be assigned to him from time to time

 



--------------------------------------------------------------------------------



 





    by the Board and are consistent with the bylaws of AMS. In performing these
services, Mockett shall report solely to the Board.   3.   Location.      
Mockett’s place of employment shall be AMS’s offices described above, or at such
other location within a 25 mile radius of the location of the offices described
above as the Board shall reasonably direct, or at any other location that may be
mutually agreed upon in the future.   4.   Extent of Services.       Mockett
shall devote substantially all of his business time, attention, skill and effort
to the performance of his duties under this Agreement other than absences due to
illness. Notwithstanding the foregoing, Mockett may engage in charitable,
professional and civic activities that do not materially impair the performance
of his duties to AMS. In addition, Mockett may serve on the Board of Directors
of other companies unless the Chairman of the Audit Committee of the Board and
the Chairman of the Compensation Committee of the Board objects, it being agreed
that his current service on the boards listed on Schedule A attached hereto will
not violate this Agreement. Nothing contained in this Agreement shall prevent
Mockett from managing his own personal investments and affairs, including but
not limited to investing his assets in the securities of publicly traded
companies; provided, however, that Mockett’s activities do not constitute a
conflict of interest or violate securities laws or materially impair the
performance of his duties to AMS. Mockett agrees to adhere to AMS’s published
policies and procedures affecting directors, officers, employees, and agents and
shall use his best efforts to promote AMS’s interest, reputation, business and
welfare.   5.   Compensation and Benefits.



    a. Base Salary.         Mockett’s annual base salary for fiscal year 2001
shall be $800,000 (“Base Salary”). The Base Salary shall be payable in
accordance with AMS’s standard payroll practices. Mockett’s annual Base Salary
shall be reviewed no less frequently than annually for increases in the
discretion of the AMS Compensation Committee, taking into account the
compensation level for chief executive officers at companies comparable to AMS;
provided, however, that at no time during the term of this Agreement shall
Mockett’s base salary be decreased from the Base Salary then in effect without
Mockett’s prior written consent. If Mockett’s Base Salary is increased during
the term of this Agreement, then such increased Base Salary shall be the Base
Salary for all purposes under this Agreement.

Page 2 of Agreement

 



--------------------------------------------------------------------------------



 





  b. Incentive Compensation.



  (i) Mockett shall be entitled to a cash bonus for fiscal year 2001 equal to
70% of his annual Base Salary for 2001 for the portion of the year remaining
after he commences performing services for AMS under this Agreement. In fiscal
year 2002 and later years, Mockett shall be eligible for an annual bonus having
a value of from 0% to 200% of his annual Base Salary, depending on performance,
with a target percentage of 70% (“Target Annual Bonus”). Such annual bonuses
shall be paid at the usual times for the payment of annual bonuses by AMS.    
(ii) Mockett shall be entitled to participate in a long term incentive
compensation plan for fiscal year 2001 and subsequent years. Each year’s plan
shall have a potential value, depending on performance over the applicable
performance period, of approximately 150% of his target annual cash compensation
(i.e., his annual Base Salary plus his Target Annual Bonus). For fiscal year
2001, the plan shall consist of a nonqualified stock option with respect to
100,000 shares of common stock of AMS plus the opportunity to receive up to
$1,000,000 in cash. The option shall (1) be granted as of December 1, 2001, or
if later when Mockett first becomes an employee of AMS, (2) be granted, to the
extent possible, under the American Management Systems, Incorporated 1996
Amended Stock Option Plan F (“Plan F”), (3) be fully vested on the date of
grant, have a term of 10 years, and remain exercisable for at least six months
after Mockett’s termination of employment, and (4) have an exercise price per
share equal to the fair market value of one share of AMS’s common stock on the
date of grant, determined consistent with the provisions of Plan F. The
$1,000,000 (the “Signing Bonus”) shall be paid in installments as follows:
$880,000 on December 31, 2001, and the remaining $120,000 on December 31, 2002,
whether or not employed on those dates. In fiscal year 2002 and later years,
awards shall be made under a long term incentive compensation plan, a draft of
which is to be submitted to the Compensation Committee within nine months of the
date that Mockett commences performing services for AMS under this Agreement.
Under the plan, which shall cover Mockett and other senior executives of AMS,
performance award cycles shall commence annually and the amount of the awards
shall be based at least in part on the overall performance of AMS during the
applicable performance period.



  c. Hiring Grants.



  (i) As of December 1, 2001, or if later when Mockett first becomes an employee
of AMS, Mockett shall be granted the right, in the form of deferred stock units,
to receive 177,000 shares of common stock of AMS that are subject to vesting and
other restrictions. The stock grant shall be

Page 3 of Agreement

 



--------------------------------------------------------------------------------



 





    made, to the extent possible, under the American Management Systems
Restricted Stock and Stock Bonus Plan, and, in any event, the award of the stock
shall have terms substantially similar to the terms of Discretionary Awards
(within the meaning of that plan) made under that plan, but in no event
inconsistent with the terms of this Agreement. The deferred stock units shall
vest in 25% increments on the first, second, third and fourth anniversaries of
the date that Mockett commences performing services for AMS under this
Agreement.



  (ii) Mockett shall be granted a nonqualified stock option for 417,000 shares
of common stock of AMS. The option shall (1) be granted as of December 1, 2001,
or if later when Mockett first becomes an employee of AMS, (2) be granted, to
the extent possible, under Plan F, and in any event shall have terms
substantially similar to the terms of nonqualified stock options granted under
Plan F, but in no event inconsistent with the terms of this Agreement, (3) vest
and become exercisable in 25% increments on the third, fifth, seventh, and
eighth anniversaries of December 1, 2001 (or if later the date that Mr. Mockett
first becomes an employee of the Corporation), and remain exercisable for at
least six months after Mockett’s termination of employment for any reason, and
(4) have an exercise price per share equal to $15.30. AMS shall file the
appropriate registration statement such that the shares of common stock subject
to the award shall be freely transferable upon exercise.



      The deferred stock units and stock option granted pursuant to paragraphs
(i) and (ii) above shall vest upon the termination of this Agreement as a result
of AMS’s failure or refusal to extend the term of the Agreement pursuant to
Section 1 hereof.     d. Other Benefits.



  (i) Mockett shall be entitled to paid compensatory leave, sick leave, and
holiday pay in accordance with AMS’s policies in effect from time to time, and
to participate in such life, health, and disability insurance, pension, deferred
compensation and incentive compensation plans, stock options and awards,
performance bonuses and other benefits as AMS extends, as a matter of policy, to
its executive employees, and annual leave (vacation) that, together with any
available compensatory leave, totals at least four weeks per year and is
available at the beginning of the year (even if it is not yet fully accrued at
that time). At no time during the term of this Agreement shall Mockett’s
participation in, or benefits received under, such plans or programs be reduced
without the written consent of Mockett except as part of a general reduction
that applies to substantially all employees who are vice presidents and above.
In addition to the foregoing, subject to Mockett’s provision of evidence of
insurability

Page 4 of Agreement

 



--------------------------------------------------------------------------------



 





    reasonably acceptable to AMS, AMS shall purchase term life insurance for his
benefit with a death benefit equal to four (4) times his Base Salary plus Target
Annual Bonus, or the maximum amount of such insurance that is reasonably
available, if less.



  (ii) On the date that Mockett’s employment terminates for any reason,
regardless of his actual age he shall be treated as satisfying the requirements
under the AMS Retiree Medical Program that he must be at least age 55 and that
his age plus years of AMS service must equal at least 65; provided, however,
that if the employee is precluded from participating in said plan as described,
for any reason, he shall be provided with the after-tax economic equivalent of
the benefits he would have received under the Program. The economic equivalent
of the benefits he would have received under the Program shall be the lowest
cost that would be incurred by Mockett in obtaining health insurance coverage
for himself and his eligible dependents that will provide benefits comparable to
the benefits offered under the AMS Retiree Medical Program, as AMS shall modify
the Program from time to time, less any required contributions under the
Program.     (iii) During the employment period, AMS shall furnish Mockett with
office space, stenographic and secretarial assistance, and such other facilities
and services appropriate to his position and no less favorable than provided to
other senior executive officers of AMS.



  e. Reimbursement of Business Expenses.         AMS shall promptly reimburse
Mockett for all reasonable travel, entertainment and other expenses incurred or
paid by Mockett in connection with, or related to, the performance of his
duties, responsibilities or services under this Agreement, upon presentation by
Mockett of such supporting information and documentation as AMS may reasonably
request in accordance with company policy.



6.   Termination of Employment.



  a. Termination Due to Death.         Mockett’s employment and this Agreement
shall terminate immediately upon his death. If Mockett’s employment is
terminated due to his death, his estate or his beneficiaries, as the case may
be, shall be entitled to:



  (i) payment of any unpaid portion of his Base Salary and vacation pay through
the effective date of such termination, a lump sum payment equal to any unpaid
installments of the Signing Bonus, and a pro-rated annual bonus for the year in
which Mockett’s termination of employment occurs

Page 5 of Agreement

 



--------------------------------------------------------------------------------



 





    in an amount at least equal to (A) the greater of his Target Annual Bonus or
the annual bonus paid in the last year prior to his termination, multiplied by
(B) a fraction, the numerator of which is the number of days in the year through
the date of termination and the denominator of which is 365, plus any accrued
but unpaid portion of his annual bonus for the previous year (together the
“Annual Bonus Amounts”);



  (ii) reimbursement for any outstanding reasonable business expense he has
incurred in performing his duties under this Agreement;     (iii) full vesting
of any unexercised stock options and any restricted stock, and the right to
exercise the options for at least 12 months after Mockett’s termination of
employment, and a pro-rata portion (based on days of employment during the
relevant performance period) of the reasonably expected payout under each long
term incentive compensation plan for 2002 and later years in effect at the time
of such termination of employment (the “Pro-Rated Long-Term Incentive
Compensation Payment”);     (iv) the right to elect continuation coverage of
insurance benefits to the extent required by law, and payment of amounts equal
(before reduction for taxes) to any premiums for health insurance continuation
coverage under any AMS health plans that is elected by Mockett’s beneficiaries
pursuant to Section 4980B of the Internal Revenue Code of 1986, as amended (the
“Code”), at a time or times mutually agreed to by the parties, but for a period
not to exceed 12 months; and     (v) any pension survivor benefits that may
become due pursuant to any employee benefit plan or program of AMS; and     (vi)
payment of any accrued but unpaid benefits, and any other rights, as required by
the terms of any employee benefit plan or program of AMS, this Agreement, or any
other agreement between AMS and Mockett.



  b. Termination Due to Disability.         AMS may terminate Mockett’s
employment at any time if Mockett becomes disabled, upon written notice by AMS
to Mockett. For this purpose, Mockett shall be considered disabled if, as a
result of his incapacity due to physical or mental illness, he shall have been
unable regularly to perform substantially all of his duties hereunder for an
entire period of six consecutive months. If Mockett’s employment is terminated
due to his disability, he shall be entitled to:



  (i) payment of any unpaid portion of his Base Salary and vacation pay through
the effective date of such termination, a lump sum payment equal

Page 6 of Agreement

 



--------------------------------------------------------------------------------



 





    to any unpaid installments of the Signing Bonus, and the Annual Bonus
Amounts;



  (ii) reimbursement for any outstanding reasonable business expense he has
incurred in performing his duties under this Agreement;     (iii) full vesting
of any unexercised stock options and any restricted stock, and the right to
exercise the options for at least 12 months after Mockett’s termination of
employment, and the Pro-Rated Long-Term Incentive Compensation Payment;     (iv)
the right to elect continuation coverage of insurance benefits to the extent
required by law, and payment of amounts equal (before reduction for taxes) to
any premiums for health insurance continuation coverage under any AMS health
plans that is elected by Mockett or his beneficiaries pursuant to Section 4980B
of the Code, at a time or times mutually agreed to by the parties, but for a
period not to exceed 12 months and only so long as Mockett is not eligible for
coverage under a health plan of another employer (whether or not he elects to
receive coverage under that plan); and     (v) payment of any accrued but unpaid
benefits, and any other rights, as required by the terms of any employee benefit
plan or program of AMS, this Agreement, or any other agreement between AMS and
Mockett.



      In addition, as soon as possible after the execution of this Agreement,
subject to Mockett’s provision of evidence of insurability reasonably acceptable
to AMS, AMS shall make available to Mockett during the term of this Agreement
disability insurance that is supplemental to the disability insurance provided
under its existing group long term disability policy and under which benefits
are not payable unless Mockett is disabled as defined in the existing policy,
and that will be sufficient to ensure that the benefits otherwise payable to
Mockett under the terms of the existing policy, together with benefits payable
under the supplemental policy and any compensation or benefits from other
sources that are taken into account in determining the amount of benefits
payable under the existing policy, are at least 60% of his Base Salary plus
Target Annual Bonus at the time he became disabled, or the maximum amount of
such insurance that is reasonably available, if less, and continue for as long
as he remains disabled, up to age 65.     c. Termination for Cause.         AMS
may terminate Mockett’s employment at any time for Cause, provided that it gives
written notice of termination to Mockett as set forth below. If Mockett’s
employment is terminated for Cause, as defined below, he shall be entitled to:

Page 7 of Agreement

 



--------------------------------------------------------------------------------



 





  (i) payment of any unpaid portion of his Base Salary, bonus and vacation pay
through the effective date of such termination, and a lump sum payment equal to
any unpaid installments of the Signing Bonus;     (ii) reimbursement for any
outstanding reasonable business expense he has incurred in performing his duties
under this Agreement;     (iii) the right to elect continuation coverage of
insurance benefits to the extent required by law; and     (iv) payment of any
accrued but unpaid benefits, and any other rights, as required by the terms of
any employee benefit plan or program of AMS, this Agreement, or any other
agreement between AMS and Mockett.



      For purposes of this Agreement, “Cause” shall mean: (1) the conviction of
Mockett of, or the entry of a plea of guilty or nolo contendere by Mockett to,
any felony; (2) fraud, misappropriation or embezzlement by Mockett against AMS,
Mockett’s willful failure, gross negligence or gross misconduct in the
performance of his assigned duties for AMS, or Mockett’s breach of a fiduciary
duty to AMS, in each case which results or reasonably could be expected to
result in (and within 120 days after the termination does result in) material
and demonstrable harm to AMS; or (3) the breach by Mockett of any material term
of this Agreement. Cause shall be deemed not to exist if the circumstances that
otherwise would constitute Cause are cured, if curable, within 30 days of the
date that the Board provides written notice to Mockett of such circumstances.  
      If AMS exercises its right to terminate Mockett for Cause, AMS shall:
(1) give Mockett written notice of termination at least twenty (20) days before
the date of such termination specifying in detail the conduct constituting such
Cause; and (2) deliver to Mockett a copy of a resolution duly adopted by 60% of
the entire membership of the Board, after reasonable notice to Mockett and an
opportunity for Mockett to be heard in person by members of the Board (not less
than 5 business days), finding that Mockett has engaged in such conduct. This
determination shall not prevent Mockett from challenging in any arbitration or
court of competent jurisdiction the Board’s determination that Cause exists or
that he has failed to cure any act (or failure to act) that purportedly formed
the basis for the Board’s determination.     d. Termination Without Cause or
Constructive Termination Without Cause.         AMS may terminate Mockett’s
employment at any time without Cause, provided that it gives written notice of
termination at least 30 days before the date of such termination. If Mockett’s
employment is terminated without Cause, or if there is a constructive
termination without Cause, as defined below, Mockett shall be entitled to
receive from AMS the following:

Page 8 of Agreement

 



--------------------------------------------------------------------------------



 





  (i) payment of any unpaid portion of his Base Salary and vacation pay through
the effective date of such termination, a lump sum payment equal to any unpaid
installments of the Signing Bonus, and the Annual Bonus Amounts;     (ii)
reimbursement for any outstanding reasonable business expense he has incurred in
performing his duties under this Agreement;     (iii) full vesting of any
unexercised stock options and any restricted stock, and the right to exercise
the options for at least six months after Mockett’s termination of employment,
and the Pro-Rated Long-Term Incentive Compensation Payment;     (iv) payment of
any accrued but unpaid benefits, and any other rights, as required by the terms
of any employee benefit plan or program of AMS, this Agreement, or any other
agreement between AMS and Mockett;     (v) the right to elect continuation
coverage of insurance benefits to the extent required by law, and payment of
amounts equal (before reduction for taxes) to any premiums for health insurance
continuation coverage under any AMS health plans that is elected by Mockett or
his beneficiaries pursuant to Section 4980B of the Code, at a time or times
mutually agreed to by the parties, but only so long as Mockett is not eligible
for coverage under a health plan of another employer (whether or not he elects
to receive coverage under that plan); and     (vi) a severance benefit in an
amount equal to 200% of the sum of Mockett’s annual Base Salary in effect
immediately preceding such termination (without taking into account
impermissible reductions to his Base Salary) and the average of the annual
bonuses (annualized in the case of the annual bonus for 2001) paid to Mockett in
the three-year or shorter period of employment immediately preceding such
termination (such average not to be less than his Target Annual Bonus
immediately preceding such termination), but only if (1) Mockett executes a
release substantially identical to the release attached hereto, (2) the period
for revoking such release has expired, and (3) Mockett has materially complied
with the requirements of Sections 10 and 11 hereof through the end of the period
for revoking such release.



      AMS shall pay to Mockett 75% of the severance benefit in paragraph
(vii) within 30 days after the date that all of the applicable conditions are
satisfied. The other 25% of the severance benefit shall be placed in an
interest-bearing escrow account (or held pursuant to a similar arrangement that
provides for the crediting of interest) for 12 months after such date. The
amount credited to the account shall be paid to him within 30 days after the end
of the period unless Mockett does not

Page 9 of Agreement

 



--------------------------------------------------------------------------------



 





      comply in all material respects with the covenants in Sections 10 and 11
hereof throughout that period. If Mockett does not comply in all material
respects with the requirements of Sections 10 and 11 hereof throughout that
period, the amount credited to the account shall be paid to AMS. In addition, if
it is finally determined by a court or conceded in a settlement or other binding
agreement with the Internal Revenue Service that any such escrowed amounts are
taxable to Mockett, AMS shall pay Mockett an amount equal to such taxes plus any
additional amount necessary to make Mockett whole after the imposition of taxes
on both amounts. All severance benefits paid to Mockett shall be paid subject to
all legally required payroll deductions and withholdings for sums owed by
Mockett to AMS.         For purposes of this Agreement, constructive termination
without Cause shall mean a termination of Mockett at his own initiative
following the occurrence, without Mockett’s prior written consent, of one or
more of the following events not on account of Cause:



  (1) (A) a diminution in the nature or scope of Mockett’s authority or
responsibilities (including, without limitation, reporting responsibilities) or
the duties that Mockett performs, or (B) an adverse change in Mockett’s titles
or offices (including, without limitation, membership on the Board) with AMS
and/or his failure to be appointed or elected (or re-elected) as Chief Executive
Officer of AMS and Chairman of the Board;     (2) a reduction in Mockett’s then
current Base Salary or Annual Target Bonus, or a reduction in the potential
value of his long-term incentive compensation plans described in
Section 5.b.(ii) hereof, or the termination or reduction in aggregate value of
the employee benefits and perquisites enjoyed by him, other than benefits
specifically provided in this Agreement (in each case, other than in the case of
his Base Salary or Annual Target Bonus, except as part of a general reduction
that applies to substantially all participants in the same plan or arrangement
who are vice presidents and above);     (3) the relocation of Mockett’s office
or AMS’s principal executive offices from its present location to a location
more than 25 miles from Fairfax, Virginia, without his prior written consent;  
  (4) the failure of AMS to obtain an assumption in writing of its obligation to
perform this Agreement by any successor to all or substantially all of the
assets of AMS, unless the successor agrees to enter into a substantially similar
agreement with Mockett effective as of the date of the merger, consolidation,
sale or similar transaction;

Page 10 of Agreement

 



--------------------------------------------------------------------------------



 





  (5) any other breach of a material provision of this Agreement by AMS; or    
(6) termination for any reason during the period beginning 366 days and ending
396 days following of a Change of Control of AMS; provided that the term of this
Agreement may not expire before the 397th day following the Change of Control.



      Mockett’s continued employment shall not constitute consent to, or a
waiver of rights with respect to, any event or condition constituting
constructive termination. Under no circumstances shall the mere failure of AMS
to extend (or notice of its intention not to extend) the Agreement result in a
constructive termination without Cause. Mockett must give written notice of a
constructive termination without Cause to AMS at least 30 days before the
effective date of such termination, and give AMS the opportunity to cure, if
curable, the circumstances that otherwise would provide grounds for constructive
termination without Cause within such 30-day period.     e. Voluntary
Termination.         If Mockett voluntarily terminates his employment on his own
initiative for reasons other than his death, disability, or constructive
termination without Cause, he shall be entitled to:



  (i) payment of any unpaid portion of his Base Salary and vacation pay through
the effective date of such termination, a lump sum payment equal to any unpaid
installments of the Signing Bonus, and the Annual Bonus Amounts;     (ii)
reimbursement for any outstanding reasonable business expense he has incurred in
performing his duties under this Agreement;     (iii) the right to elect
continuation coverage of insurance benefits to the extent required by law; and  
  (iv) payment of any accrued but unpaid benefits, and any other rights, as
required by the terms of any employee benefit plan or program of AMS, this
Agreement, or any other agreement between AMS and Mockett.



      A voluntary termination under this paragraph shall be effective upon
30 days’ prior written notice to AMS unless the parties mutually agree to extend
the effective date.



7.   Mitigation and Offset.       If Mockett’s employment is terminated during
the term of this Agreement pursuant to the provisions of Section 6.d hereof,
Mockett shall be under no duty or obligation to seek or

Page 11 of Agreement

 



--------------------------------------------------------------------------------



 





    accept other employment, and no payment or benefits of any kind due him
under this Agreement shall be reduced, suspended or in any way offset by any
subsequent employment. The obligation of AMS to make the payments provided for
in this Agreement shall not be affected by any circumstance including, by way of
example rather than limitation, any set-off, counterclaim, recoupment, defense,
or other right that AMS may assert, or due to any other employment or source of
income obtained by Mockett.   8. Additional Change of Control Benefits.



  a. Additional Benefits. In the event of a Change of Control of AMS, in
addition to any other benefits otherwise provided to Mockett:



  (i) Mockett shall be entitled to full vesting of any unexercised stock options
and any restricted stock.



  (ii) The severance benefit payable pursuant to Section 6.d.(vi) hereof shall
be paid within five days rather than 30 days after the date that all of the
applicable conditions are satisfied.



  (iii) If Mockett’s termination of employment occurs during the two-year period
beginning on the date of the Change of Control, and a severance benefit is
payable pursuant to Section 6.d.(vi) hereof (other than on account of a
termination described in clause (6) of the definition of constructive
termination without Cause) the severance benefit percentage in Section 6.d.(vi)
shall be increased from 200% to 300%, and the 25% hold-back of severance
benefits in Section 6.d (flush language) hereof shall not apply.



  b. Definition of Change of Control. “Change of Control” shall mean the first
of the following events to occur:



  (i) Any person or group (within the meaning of Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the “Act”)), other than AMS or a trustee or
other fiduciary holding securities under an employee benefit plan of AMS or a
corporation owned directly or indirectly by the stockholders of AMS in
substantially the same proportions as their ownership of stock of AMS, becomes
the beneficial owner (within the meaning of Rule 13d-3 under the Act), directly
or indirectly, of securities representing 30% or more of the combined voting
power of AMS’s then-outstanding securities entitled generally to vote for the
election of directors;



  (ii) AMS’s stockholders approve an agreement to merge or consolidate with
another corporation unless AMS’s stockholders immediately before the merger or
consolidation are to own more than two-thirds (66-2/3%) of the

Page 12 of Agreement

 



--------------------------------------------------------------------------------



 





    combined voting power of the resulting entity’s voting securities entitled
generally to vote for the election of directors;



  (iii) AMS’s stockholders approve an agreement (including, without limitation,
an agreement of liquidation) to sell or otherwise dispose of all or
substantially all of the business or assets of AMS; or



  (iv) During any period of two (2) consecutive years, individuals who, at the
beginning of the period, constituted the Board cease for any reason to
constitute at least a majority thereof, unless the election or the nomination
for election by AMS’s stockholders of each new director was approved by a vote
of at least two-thirds of the directors then still in office who were directors
at the beginning of the period (either by a specific vote or by approval of the
proxy statement of AMS in which such person is named as a nominee for director,
without objection to such nomination).



      However, no Change of Control shall be deemed to have occurred by reason
of any event involving a transaction in which Mockett or a group of persons or
entities with whom or with which Mockett acts in concert, acquires, directly or
indirectly, 50% or more of the combined voting power of AMS’s then-outstanding
voting securities or the business or assets of AMS.



  c. Effect of Section 280G. The benefit provided under this Section 8 or
Section 6 hereof, if applicable, shall be provided without regard to any
limitations imposed by Section 280G or 4999 of the Code.



  (v) In the event that Mockett becomes entitled to the benefits (including the
acceleration of certain benefits) provided under this Section 8 or Section 6
hereof, if applicable (the “Benefits”), if any of the Benefits will be subject
to the tax (the “Excise Tax”) imposed by Section 4999 of the Code (or any
similar tax that may hereafter be imposed), AMS shall pay to Mockett an
additional amount (the “Gross-up Payment”) such that the net amount retained by
Mockett, after deduction of any Excise Tax on the Total Benefits (as hereinafter
defined) and any federal, state and local income tax and Excise Tax upon the
Gross-up Payment provided for by this subparagraph (1), but before deduction for
any federal, state or local income tax on the Benefits, shall be equal to the
“Total Benefits,” as defined below.



  (vi) For purposes of determining whether any of the Benefits will be subject
to the Excise Tax and the amount of such Excise Tax:       (1) Any other
payments or benefits received or to be received by Mockett in connection with a
change of control of AMS or Mockett’s termination of employment (whether
pursuant to the

Page 13 of Agreement

 



--------------------------------------------------------------------------------



 





      terms of this Agreement or any other plan, arrangement or agreement with
AMS, any person whose actions result in a change of control of AMS, or any
person affiliated with AMS or such person) (which, together with the Benefits,
shall constitute the “Total Benefits”) shall be treated as “parachute payments”
within the meaning of Section 280G(b)(2) of the Code, and all “excess parachute
payments” within the meaning of Section 280G(b)(1) of the Code shall be treated
as subject to the Excise Tax, unless in the opinion of tax counsel selected by
AMS’s independent auditors such other payments or benefits (in whole or in part)
will not constitute parachute payments, or such excess parachute payments (in
whole or in part) represent reasonable compensation for services actually
rendered within the meaning of Section 280G(b)(4) of the Code in excess of the
base amount within the meaning of Section 280G(b)(3) of the Code or are
otherwise not subject to the Excise Tax, and such tax counsel shall provide such
opinion in writing to Mockett such that he and his tax advisors can rely on it,
      (2) The amount of the Total Benefits which shall be treated as subject to
the Excise Tax shall be equal to the lesser of (I) the total amount of the Total
Benefits and (II) the amount of excess parachute payments within the meaning of
Section 280G(b)(1) of the Code (after applying paragraph (1), above), and      
(3) The value of any non-cash benefits or any deferred payment or benefit shall
be determined by AMS’s independent auditors in accordance with the principles of
Section 280G(d)(3) and (4) of the Code.     (vii) For purposes of determining
the amount of the Gross-up Payment, Mockett shall be deemed to pay federal
income taxes at the highest marginal rate of federal income taxation for the
calendar year in which the Gross-up Payment is to be made and the applicable
state and local income taxes at the highest marginal rate of taxation for the
calendar year in which the Gross-up Payment is to be made, net of the maximum
reduction in federal income taxes which could be obtained from deduction of such
state and local taxes. In the event that the Excise Tax is subsequently
determined to be less than the amount taken into account hereunder at the time
the Gross-up Payment is made, Mockett shall repay to AMS at the time that the
amount of such reduction in Excise Tax is finally determined the portion of the
Gross-up Payment attributable to such reduction (plus the portion of the
Gross-up Payment attributable to the Excise Tax and federal and state and local
income tax imposed on the portion of the Gross-up Payment being repaid by
Mockett if such repayment results in a

Page 14 of Agreement

 



--------------------------------------------------------------------------------



 





    reduction in Excise Tax and/or a federal and state and local income tax
deduction), plus interest on the amount of such repayment at the rate provided
in Section 1274(b)(2)(B) of the Code. In the event that the Excise Tax is
determined to exceed the amount taken into account hereunder at the time the
Gross-up Payment is made (including by reason of any payment the existence or
amount of which cannot be determined at the time of the Gross-up Payment), AMS
shall make an additional gross-up payment in respect of such excess (plus any
interest payable with respect to such excess) at the time that the amount of
such excess is finally determined.



9.   Entitlement to Other Benefits.       Except as expressly provided herein,
this Agreement shall not be construed as limiting in any way any rights or
benefits Mockett, his spouse, dependents or beneficiaries may have pursuant to
any other employee benefits plans or programs.   10.   Confidentiality.      
Mockett acknowledges that all confidential information regarding the business of
AMS and its subsidiaries and affiliates is the exclusive property of AMS. On or
before the date that his employment with AMS terminates, Mockett shall return to
AMS all copies of any material involving such confidential information to AMS,
and Mockett agrees that he will not, directly or indirectly, divulge or use such
information, whether or not such information is in written or other tangible
form. Mockett also shall return to AMS by that date any other items in his
possession, custody or control that are the property of AMS. Mockett understands
that even after the date that his employment with AMS terminates he will remain
bound by the terms of the American Management Systems, Incorporated
Confidentiality and Intellectual Property Rights Agreement, the AMS Ethical
Business Conduct policy statement, and the restrictive covenants contained in
Sections 10 and 11 hereof. This Section is intended to cover confidential
information of AMS that relates to the business of AMS that has not otherwise
been made public and shall not apply to employee responses that may be required
by proper governmental or judicial inquiry or in any dispute with the Company.
No breach of this Section shall be deemed to have occurred unless AMS provides
written notice to Mockett of the breach within 90 days after AMS becomes aware
of it and Mockett has failed to cure such breach, if curable, within 30 days of
such notice.   11.   Non-Solicitation.       Effective on the date that his
employment with AMS terminates and for a period of 12 months thereafter, Mockett
shall not directly (a) employ or solicit for employment, or assist in any way in
solicitation for employment, any person employed by AMS or any entities 30% or
more owned by AMS (“Subsidiaries”) then or at any time within the preceding 12
months; or (b) solicit, or assist in any way in the solicitation of business

Page 15 of Agreement

 



--------------------------------------------------------------------------------



 





    from any of AMS’s or its Subsidiaries’ clients or prospective clients,
either for Mockett’s own benefit or the benefit of anyone other than AMS, unless
the business being solicited is not competitive with the services or products
provided by AMS or its affiliates. Clause (b) shall not apply unless the
business being solicited is in a line of business in which AMS was already
engaged or already had under active consideration while Mockett was employed by
AMS or is a natural extension of such a line business with a client that was an
existing client of AMS during that time. An entity shall not be considered a
prospective client for this purpose unless AMS has taken significant steps to
specifically identify the entity as a prospective client and/or obtain the
entity as a client, and there is a reasonable possibility that such entity will
become a client of AMS. The 12-month period for compliance with this covenant
shall be reduced to six months if AMS terminates Mockett’s employment by failing
or refusing to extend the term of the Agreement pursuant to Section 1 hereof and
does not pay him a severance benefit calculated in the same way and subject to
the same conditions as the severance benefit in Section 6.d.(vi) hereof but
substituting 100% for 200% therein.   12.   Representations.       Mockett
represents and warrants to AMS that he is not now under any obligation of a
contractual or other nature to any person, business or other entity that is
inconsistent or in conflict with this Agreement or that would prevent him from
performing his obligations under this Agreement. AMS represents to Mockett that
it is not prevented from entering into, or performing this Agreement by the
terms of any law, order, rule or regulation, its by-laws or declaration of
trust, or any agreement to which it is a party, other than which would not have
a material adverse effect on AMS’s ability to enter into or perform this
Agreement.   13.   Arbitration.       Any dispute or controversy arising under
or in connection with this Agreement shall, if AMS or Mockett so elects, be
settled by arbitration, in accordance with the Employment Dispute Resolution
procedures of the American Arbitration Association. Arbitration shall occur
before a single arbitrator, provided, however, that if the parties cannot agree
on the selection of such arbitrator within 30 days after the matter is referred
to arbitration, each party shall select one arbitrator and those arbitrators
shall jointly designate a third arbitrator to comprise a panel of three
arbitrators. The decision of the arbitrator shall be rendered in writing, shall
be final, and may be entered as a judgment in any court in the Commonwealth of
Virginia. AMS and Mockett each irrevocably consent to the jurisdiction of the
federal and state courts located in Virginia for this purpose. The arbitrator
shall be authorized to allocate the costs of arbitration between the parties.
Notwithstanding the foregoing, AMS, in its sole discretion, may bring an action
in any court of competent jurisdiction to seek injunctive relief in order to
avoid irreparable harm and such other relief as AMS shall elect to enforce
Mockett’s covenants in Sections 10 and 11 hereof.

Page 16 of Agreement

 



--------------------------------------------------------------------------------



 





14.   Legal Expenses.       Except as provided in Section 13 hereof, if any
dispute or controversy arises under or in connection with this agreement, AMS
shall promptly pay all Mockett’s legal fees and expenses, including, by way of
example rather than limitation, reasonable attorneys’ fees incurred by Mockett
in seeking to obtain or enforce any right or benefit under this Agreement,
provided, however, that this obligation of AMS shall not apply unless Mockett
prevails in whole or in part. This obligation shall apply irrespective of
whether the dispute or controversy is resolved by arbitration, litigation, or a
settlement thereof. In addition, AMS shall pay to Mockett interest at the prime
lending rate as announced from time to time by Citibank, N.A. on all or any part
of any amount to be paid to Mockett under this Agreement that is not paid when
due. Promptly following the commencement date of Mockett’s employment, AMS shall
pay directly to Mockett’s attorneys (and financial advisors, if applicable) the
reasonable legal fees and disbursements not in excess of $30,000 incurred in the
preparation and negotiation of this Agreement and other related documents.   15.
  Indemnification.



  a. AMS agrees that if Mockett is made a party, or, is threatened to be made a
party, to any action, suit or proceeding, including, without limitation, any
formal or informal investigation (whether internal or external), whether civil,
criminal, administrative, or investigative (a “Proceeding”), by reason of the
fact that he is or was a director, officer or employee or AMS, or is or was
serving at the request of AMS as a director, officer, member, employee or agent
of another corporation, partnership, joint venture, trust or other enterprise,
including service with respect to employee benefit plans, whether or not the
basis of such Proceeding is Mockett’s alleged action in an official capacity
while serving as a director, officer, member, employee or agent, Mockett shall
be indemnified and held harmless by AMS to the fullest extent permitted under
Delaware law. To the extent consistent with the foregoing, this obligation to
indemnify Mockett and hold him harmless shall continue even if he has ceased to
be a director, officer, member, employee or agent of AMS or other such entity
described above, and shall inure to the benefit of Mockett’s heirs, executors
and administrators. AMS shall advance to Mockett all reasonable costs and
expenses incurred by him in connection with a Proceeding within 20 days after
receipt by AMS of a written request for such advance. Such request shall include
an undertaking by Mockett to repay the amount of such advance if it shall
ultimately be determined that Mockett is not entitled to be indemnified against
such costs and expenses.

Page 17 of Agreement

 



--------------------------------------------------------------------------------



 





  b. Neither the failure of AMS (including its Board, independent legal counsel
or stockholders) to have made a determination before such Proceeding concerning
payment of amounts claimed by Mockett under the subparagraph above that
indemnification of Mockett is proper because he has met the applicable standards
of conduct, nor a determination by AMS (including its Board, independent legal
counsel or stockholders) that Mockett has not met such applicable standards of
conduct, shall create a presumption that Mockett has not met the applicable
standards of conduct.



16.   Assignability and Binding Nature.       This Agreement shall be binding
upon and inure to the benefit of the parties and their respective successors,
heirs (in the case of Mockett) and assigns. No rights or obligations may be
assigned or transferred by AMS except that such rights or obligations may be
assigned or transferred pursuant to a merger or consolidation in which AMS is
not the continuing entity, or the sale or liquidation of all or substantially
all of the assets of AMS, provided that the assignee or transferee is the
successor to all or substantially all of the assets of AMS and such assignee or
transferee assumes the liabilities, obligations, and duties of AMS, as contained
in this Agreement, either contractually, or as a matter of law. AMS further
agrees, that in the event of a sale of assets or liquidation as described in the
foregoing sentence, it shall take whatever action it is legally entitled to take
in order to cause the assignee or transferee to expressly assume the
liabilities, obligations, and duties of AMS under this Agreement.
Notwithstanding any such assignment, AMS shall not be relieved from liability
under this Agreement. No rights or obligations of Mockett under this Agreement
may be assigned or transferred by Mockett other than his right to receive
compensation and benefits, provided such assignment or transfer is otherwise
permitted by law.   17.   Notices.       All notices required or permitted under
this Agreement shall be in writing and shall be deemed effective: (1) upon
personal delivery; (2) upon deposit with the United States Postal Service, by
registered or certified mail, postage prepaid; or (3) in the case of delivery by
nationally recognized overnight delivery service, when received, addressed as
follows:       If to AMS to:       American Management Systems, Incorporated    
4050 Legato Road     Fairfax, VA 22033     Attention: Chairman, Compensation
Committee of the Board of Directors.

Page 18 of Agreement

 



--------------------------------------------------------------------------------



 





    With a copy (which shall not constitute notice) to:       Shaw Pittman LLP  
  2300 N Street, N.W.     Washington, DC 20037     Attention: Barbara M.
Rossotti, Esq.       If to Mockett, to:       Alfred T. Mockett     201 Falcon
Ridge Road     Great Falls, Virginia 22066       With a copy to:       Akin,
Gump, Strauss, Hauer & Feld, L.L.P.     1333 New Hampshire Avenue, N.W.    
Washington, DC 20036     Attention: Bruce S. Mendelsohn, Esq.       or to such
other address or addresses as either party shall designate to the other in
writing from time to time by like notice. At AMS’s sole discretion it may
substitute, for any advance notification otherwise required in this Agreement,
continued payment of regular salary and benefits during the otherwise required
advance notification period.   18.   Amendment.       This agreement may be
amended or modified only by a written instrument executed by both AMS and
Mockett.   19.   Pronouns.       Whenever the context might require, any
pronouns used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular forms of nouns and pronouns shall
include the plural, and vice versa.   20.   Captions.       The captions
appearing in this Agreement are for convenience of reference only and in no way
define, limit or affect the scope or substance of any section hereof.   21.  
Time.       All reference in this Agreement to periods of days are to calendar
days, unless expressly provided otherwise. Where the time period specified in
this Agreement would end on a weekend or holiday, the time period shall be
deemed to end on the next business day.

Page 19 of Agreement

 



--------------------------------------------------------------------------------



 





22.   Entire Agreement.       Except for other agreements specifically
referenced herein, this Agreement constitutes the entire agreement between AMS
and Mockett and supersedes all prior agreements and understandings, whether
written or oral relating to the subject matter hereof.   23.   Severability.    
  In case any provision hereof shall be held by a court or arbitrator with
jurisdiction over AMS or Mockett to be invalid, illegal or otherwise
unenforceable, such provision shall be restated to reflect as nearly as possible
the original intentions of AMS and Mockett in accordance with applicable law,
and the validity, legality and enforceability of the remaining provisions shall
in no way be affected or impaired thereby.   24.   Waiver.       No delays or
omission by AMS or Mockett in exercising any right under this Agreement shall
operate as a waiver of that or any other right. A waiver or consent given by AMS
or Mockett on any one occasion shall be effective only in that instance and
shall not be construed as a bar or waiver of any right on any other occasion.  
25.   Governing Law.       This Agreement shall be construed, interpreted and
enforced in accordance with the laws of the Commonwealth of Virginia, without
regard to its conflicts of laws principles.   26.   Withholding.       AMS may
make any appropriate arrangements to deduct from all benefits provided under
this Agreement any taxes reasonably determined to be required to be withheld by
any government or government agency. Mockett shall bear all taxes on benefits
provided under this Agreement to the extent that no taxes are withheld,
irrespective of whether withholding is required.

Page 20 of Agreement

 



--------------------------------------------------------------------------------



 





27.   Counterparts.       This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instruments.

* * * *

IN WITNESS WHEREOF, AMS and Mockett have executed this Agreement effective as of
December 1, 2001, except as specifically provided herein.

          ALFRED T. MOCKETT       AMERICAN MANAGEMENT
SYSTEMS, INCORPORATED   /s/Alfred T. Mockett


--------------------------------------------------------------------------------

  By:   /s/Daniel J. Altobello


--------------------------------------------------------------------------------

  Date:  December 1, 2001


--------------------------------------------------------------------------------

  Date:   December 1, 2001


--------------------------------------------------------------------------------

Page 21 of Agreement

 



--------------------------------------------------------------------------------



 



GENERAL RELEASE AND COVENANT NOT TO SUE

     In consideration of the receipt of specified benefits under my Employment
Agreement (the “Agreement”) with American Management Systems, Incorporated
(“AMS”), which Agreement hereby is incorporated by reference in this general
release and covenant not to sue (the “Release”), I, [employee], on behalf of
myself, and on behalf of my heirs, successors and assigns, hereby release
unconditionally AMS, all of its past, present and future subsidiaries,
affiliates, directors, officers, employees; and all of its and their respective
heirs, successors, and assigns from any and all claims, demands, actions, and
liabilities that I otherwise might have asserted arising out of my employment or
other association with AMS, including the termination of that employment or
association; and covenant not to sue AMS, any of its past, present and future
subsidiaries, affiliates, directors, officers, employees, agents, and
representatives; or any of its or their respective heirs, successors, and
assigns based, in whole or in part, on any claims relating to the employment
agreement I entered into with AMS effective December 1, 2001 (“Employment
Agreement”), and any claims arising under any and all federal, state or local
laws prohibiting discrimination in employment on the basis of age that relate to
my employment or other association with AMS or the termination of that
employment or association with AMS.

     The foregoing release and covenant do not apply to (1) any claims that
arise after the date on which I sign this Release, (2) my rights under this
Release, (3) any rights that I might have to benefits under the American
Management Systems, Inc. 401(k) Plan, the American Management Systems, Inc.
Simplified Employee Pension Plan, or any successor to either, (4) any rights
that I might have to benefits under any other employee benefit plan or
arrangement, to the extent those benefits are subject to sections 203 and 204 of
the Employee Retirement Income Security Act of 1974, as amended, or (5) any
rights that I might have to benefits or other compensation under any other
employee benefit plan or arrangement, to the extent those benefits or
compensation were accrued and vested before my termination of employment under
the terms of the plan or arrangement as in effect at that time. Those rights,
and only those rights, survive unaffected by this Release.

     I understand that as a consequence of my signing this Release I am giving
up, with respect to my AMS employment and the termination of that employment,
any and all rights I otherwise might have under the Age Discrimination in
Employment Act of 1967, as amended and the Older Workers Benefit Protection Act
of 1990 and any and all other federal, state or municipal laws prohibiting
discrimination in employment on the basis of age.

     I acknowledge and agree that (1) the consideration described in the
Agreement constitutes consideration in addition to the regular severance and
other benefits I would be entitled to receive from AMS upon leaving its
employment, (2) I was and am hereby advised by AMS to consult with an attorney
before signing this Release, (3) I was given a period of at least 21 days within
which to consider whether to sign this Release, and (4) I was and am hereby
advised by AMS of my statutory right to revoke this Release within seven
(7) days of my signing this Release and advised that the Release will not become
effective or enforceable until the revocation period has expired.

 



--------------------------------------------------------------------------------



 



     I warrant and represent that my decision to enter into this Release was
(1) entirely voluntary on my part; (2) not made in reliance on any inducement,
promise or representation, whether express or implied, other than the
inducements, representations and promises expressly set forth in the Agreement;
and (3) not influenced by any threats or other coercive activities to induce
acceptance of this Release.

     I further warrant and represent that I fully understand and appreciate the
consequences of my signing this Release.

* * * *

     IN WITNESS WHEREOF, I hereby acknowledge receipt of consideration and
execute the foregoing Release this                 day
of                                ,                                 .

  

  

--------------------------------------------------------------------------------

     [employee]

     Witnessed by
                                                                                                          on
this                          day of                                         
,                      .

  

--------------------------------------------------------------------------------

     WITNESS

Page 2 of Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE A



    Advisory Board of the ETF Group       Board of Transplant America

 